Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: as noted in the Written Opinion of the International Searching Authority, the closest prior art, Acheson et al (US PGPub # 2014/0262548), discloses a crop elevator (200) comprising an ascending and a descending section, a housing enclosing said sections (see figure 2), an elevator loop (212) comprising a plurality of paddles (214), a weighing system (227) determining the weight of crop present on a measurement paddle (214) during an ascending movement of the measurement paddle (214), the weighing system comprising a weight sensor (224) mechanically coupled to the measurement paddle (214), wherein the ascending section comprises a measurement section (i.e. the measurement takes place within the ascending section, and thus it can be defined as measurement section), wherein the weighing system (227) is configured to determine the weight signal when the measurement paddle (214) is in the measurement section (i.e. in the ascending section). However, the Acheson reference does not show, nor suggest,  a measurement section  area where the friction between the measurement paddle and the housing in the measurement section is lower than a friction between paddles and the housing outside the measurement section, during the ascending movement of the measurement paddle in the ascending section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/               Primary Examiner, Art Unit 2856